Citation Nr: 0924787	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
post traumatic stress disorder (PTSD), to include a 
disability rating in excess of 10 percent prior to September 
26, 2007 and a disability rating in excess of 50 percent as 
of September 26, 2007.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting service connection for PTSD and 
assigning a 10 percent disability rating.  

This claim was previously remanded by the Board in June 2008 
for additional development.  Such development has taken place 
and appellate review may now proceed.  

Subsequent to the June 2008 remand, the RO in Huntington, 
West Virginia, in February 2008 rating decision, increased 
the Veteran's PTSD to 50 percent disabling, effective as of 
October 11, 2007.  In a May 2009 rating decision, the 
effective date was changed to September 26, 2007.  Since this 
grant does not constitute a full grant of the benefits sought 
on appeal, this claim is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

In a statement received by VA in September 2008, the Veteran 
appears to have raised a claim of entitlement to service 
connection for a gastrointestinal disorder as secondary to 
his service-connected PTSD.  This is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  Prior to September 26, 2007, the Veteran's PTSD was 
manifested by occupational and social impairment, depressed 
mood, anxiety, suspiciousness, and sleep impairment; it was 
not manifested by intermittent periods of inability to 
perform occupational tasks.  

2.  Since September 26, 2007, the Veteran's PTSD has been 
manifested by occupational and social impairment, 
disturbances of motivation and mood, mild short-term memory 
loss, depression, sleep impairment, and a difficulty in 
establishing and maintaining effective work and social 
relationships; it has not been manifested by suicidal 
ideation, obsessive rituals, inability to maintain minimum 
personal hygiene, spatial disorientation, impaired speech, or 
an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for PTSD prior to September 26, 2007 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Codes 9411 (2008).  

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD since September 26, 2007 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Codes 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Here, the Veteran's claim arises from his disagreement with 
the initial evaluation assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for this claim.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records, as well as his 
private and VA treatment records.  Also, in November 2005 and 
November 2008, he was afforded VA psychiatric examinations.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 10 percent 
evaluation is provided for an acquired psychiatric disorder 
that causes an occupational and social impairment with mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Facts and Analysis

The Veteran was granted service connection for PTSD in the 
currently appealed November 2005 rating decision.  A 10 
percent disability rating was assigned under Diagnostic Code 
9411, effective as of May 31, 2005.  The Veteran disagreed 
with this rating, and in a February 2009 rating decision, the 
Veteran's disability rating was increased to 50 percent, 
effective as of October 11, 2007.  The Veteran disagreed with 
the effective date assigned, and in a May 2009 rating 
decision, the 50 percent evaluation was made effective as of 
September 26, 2007.  Therefore, the Board must determine 
whether the Veteran is entitled to a disability rating in 
excess of 10 percent prior to September 26, 2007, and, 
whether the Veteran is entitled to a disability rating in 
excess of 50 percent since September 26, 2007.  

A. Disability Rating in Excess of 10 Percent Prior to 
September 26, 2007

The Veteran filed a claim of entitlement to service 
connection for PTSD in May 2005.  He was subsequently 
afforded a VA psychiatric examination in November 2005.  The 
Veteran reported suffering from an increased number of 
nightmares over the last several years that woke him up, to 
the point that his wife reportedly stated that he sometimes 
yells in his sleep.  However, the Veteran indicated that he 
did not have difficulty falling asleep upon going to bed.  He 
also reported that he never had psychiatric treatment or 
hospitalization prior to this examination.  

In addition to nightmares, the Veteran reported occasional 
flashbacks.  He also described some withdrawal from long-term 
social relationships and activities.  The Veteran also 
described symptoms of hypervigilance and being "jumpy."  
Finally, he indicated that he noticed an increase in his 
occasional depressed mood and anxiety.  

The examiner noted that the Veteran had functioned 
consistently as a salesman since his separation from service.  
The Veteran was noted to still work full-time, but the 
examiner indicated that his job was impacted by an occasional 
decrease in motivation.  It was noted, however, that the 
Veteran did not miss any work time.  The examiner concluded 
that the Veteran was alert and cooperative.  He was noted to 
have an appropriate affect as he was not unduly elated or 
depressed.  The examiner did note that the Veteran appeared 
somewhat tense and anxious.  The examiner described the 
Veteran's thought processes as relevant and goal-directed 
with no history of mood swings, delusions, or hallucinations.  
The Veteran's memory was found to be adequate.  The examiner 
assigned a diagnosis of PTSD and assigned a GAF score of 63, 
which is illustrative of mild to moderate difficulty in 
social and occupational functioning.  

There is no additional evidence of psychiatric treatment 
prior to September 26, 2007.  In fact, a decision review 
officer (DRO) conference report from April 2007 notes that 
the Veteran confirmed that he was not receiving any medical 
treatment for his PTSD.  Therefore, the only available 
evidence is the above VA examination.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 10 percent prior to September 26, 2007.  According 
to the General Rating Formula for Mental Disorders, a 10 
percent evaluation is provided for an acquired psychiatric 
disorder that causes an occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

The next-higher disability rating of 30 percent is warranted 
when there is evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The November 2005 VA examination confirms that the Veteran 
had occupational and social impairment at this time.  Also, 
there was evidence of depressed mood, anxiety, chronic sleep 
impairment, and suspiciousness.  However, the next-higher 
disability rating of 30 percent is warranted when there is 
evidence of occupational and social impairment with 
intermittent periods of inability to perform occupational 
tasks.  According to the November 2005 VA examination, the 
Veteran was found to have a decrease in motivation at work at 
times, but there was no evidence of time lost due to the 
Veteran's PTSD.  As such, the evidence does not demonstrate 
that the Veteran's PTSD resulted in intermittent periods of 
inability to perform occupational tasks prior to September 
26, 2007.  

As a final matter, the Board has considered the lay 
statements provided to VA by the Veteran.  According to the 
Veteran's January 2006 notice of disagreement, the Veteran 
reported a decrease in his work efficiency due to a lack of 
motivation.  The Veteran again referenced his lack of 
motivation on the job in his November 2006 appeal to the 
Board, but also mentioned an increase in his nightmares and 
his flashbacks.  While the Board has considered this 
evidence, it does not suggest that the Veteran was entitled 
to a higher disability rating prior to September 26, 2007.  
As already noted, a 10 percent disability rating contemplates 
occupational and social impairment.  Since this evidence does 
not reflect an intermittent inability to perform occupational 
tasks, the next-higher disability rating of 30 percent is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent prior 
to September 26, 2007 for his service-connected PTSD must be 
denied.

B. Disability Rating in Excess of 50 Percent since September 
26, 2007

VA received a letter from the Veteran on September 26, 2007 
indicating that his PTSD symptoms were getting worse.  VA 
then obtained copies of the Veteran's private psychiatric 
treatment from March 2008 through August 2008.  According to 
a March 2008 record, the Veteran had a depressed mood with a 
tired affect.  His insight and judgment were deemed to be 
fair at this time, and the Veteran was noted to have no 
delusions, hallucinations or suicidal ideation.  A note from 
April 2008 reveals that the Veteran was sleeping better with 
a decreased occurrence of nightmares.  The Veteran reported 
having 2 nightmares in the last 2 weeks and the examiner 
described the Veteran's mood as cheerful and his affect as 
rested.  Insight and judgment were again described as fair 
with an absence of delusions, hallucinations or suicidal 
ideation.  The evidence suggests that the Veteran has 
routinely sought treatment on a private basis for his PTSD.  

The last private treatment of record is dated August 2008.  
According to this record, the Veteran had recently fought 
with his wife about housework.  The Veteran's mood was found 
to be agitated and his affect was angry.  However, his 
thoughts were noted to be goal-directed and there was no 
presence of hallucination, delusion, or suicidal ideation.  

The Veteran was afforded an additional VA PTSD examination in 
November 2008.  The examiner noted that the Veteran had 
continued to seek private treatment every 2 weeks for his 
PTSD since March 2008.  The Veteran reported having a limited 
number of friends with little or no interest in developing 
social activities outside of that.  However, it was noted 
that the Veteran had been married to his wife for 29 years at 
this time.  It was also noted that the Veteran golfed on 
average 2 times per week.  

The examiner noted that the Veteran was becoming increasingly 
socially isolated with several incidents of road rage due to 
increased irritability.  The Veteran was described as 
casually dressed with unremarkable speech.  The Veteran was 
noted to be capable of maintaining minimal personal hygiene.  
The Veteran's affect was described as appropriate and full, 
while his mood was found to be anxious and dysphoric.  The 
examiner concluded that the Veteran was oriented to person, 
time and place and that his thought content was unremarkable 
without delusions.  His intelligence was found to be above 
average, but his recent memory was noted to be mildly 
impaired.  There was no evidence of inappropriate behavior, 
obsessive or ritualistic behavior, or homicidal or suicidal 
thoughts.  Impulse control was found to be fair as well.  

The examiner concluded that the Veteran did not have problems 
with his activities of daily living.  The Veteran reported 
having no problems falling asleep but he did describe having 
nightmares once per week on average.  The examiner noted that 
the Veteran worked part-time as a sales representative.  The 
Veteran reported missing about 75 percent of his work because 
of nervousness and mood problems.  However, the examiner 
noted that the Veteran is still able to work.  A GAF score of 
57 was assigned at this time, which is illustrative of 
moderate to serious impairment in social and occupational 
functioning.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to the next-higher disability rating 
of 70 percent as of September 26, 2007.  According to the 
General Rating Formula for Mental Disorders, a 50 percent 
rating is warranted when there is evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next-higher disability rating of 70 percent is warranted 
for occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

The evidence of record demonstrates that the Veteran does not 
have suicidal ideation or obsessional rituals.  Further, the 
Veteran's speech was described as unremarkable during the 
November 2008 VA examination.  The Veteran was also found to 
be oriented to time, place and person, and there was no 
evidence of a neglect of personal hygiene.  The Veteran's 
impulse control was found to be fair as well.  Finally, while 
the evidence establishes that the Veteran has occupational 
and social impairment, the evidence establishes that the 
Veteran does not have an inability to establish and maintain 
effective relationships.  The Veteran has been married to his 
wife for 29 years, is still capable of working, and 
participates in social activities such as golfing 2 times per 
week on average.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran is not entitled to a 
disability rating in excess of 50 percent for his PTSD as of 
September 26, 2007.  

The Board has again considered the lay statements provided by 
the Veteran.  In a letter received by VA in September 2007, 
the Veteran indicated that his nightmares and yelling had 
gotten worse.  In a letter received in October 2007, the 
Veteran reported that he had 2 additional episodes of road 
rage.  The Veteran again referenced road rage in a statement 
received by VA in April 2008, noting that he had one episode 
in a parking lot that came very close to rising to a physical 
altercation.  Finally, in a statement received by VA in 
September 2008, the Veteran noted that he still had daily 
flashbacks, periodic road rage, and nightmares connected to 
his PTSD.  While the Board has considered this evidence, the 
symptoms of nightmares, occupational impairment, and 
flashbacks have already been accounted for in the Veteran's 
current disability rating and do not warrant the next-higher 
disability rating of 70 percent.  

Furthermore, occasional road rage is not in and of itself 
sufficient to warrant a 70 percent disability evaluation.  A 
70 percent disability evaluation is meant to compensate a 
Veteran with deficiencies in work, family, judgment, thinking 
or mood with an inability to establish and maintain effective 
relationships.  The Veteran's testimony regarding road rage 
does not suggest that the Veteran's impairment has reached 
the level contemplated by a 70 percent disability rating.  
Rather, the evidence suggests that the Veteran does not have 
impaired judgment or thinking and that he is capable of 
maintaining social relationships as evidenced by his 29 years 
of marriage.  The Veteran's overall disability picture is 
best represented by his current 50 percent disability rating.  

As a final matter, the Board notes that since the RO assigned 
a staged rating in this case, VA has applied the holding of 
the Court in the case of Fenderson v. West, 12 Vet. App. 119 
(1999). 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 50 percent for his PTSD 
as of September 26, 2007 must be denied.




ORDER

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), to include an initial 
disability rating in excess of 10 percent prior to September 
26, 2007 and a disability rating in excess of 50 percent as 
of September 26, 2007, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


